DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (Pub. No. US 2021/0349374 A1; hereafter Hung) in view of Huang (Pub. No. US 2006/0029385 A1; hereafter Huang).
 	Regarding claims 1 and 3, Hung discloses a blade open-close device mountable on a module board including a lens unit, the device comprising: a base located on the module board and including walls adjacent to the lens unit (see Hung Fig. 1, items 52 and 512); a cover plate covering at least part of the base and having an opening aligned with an optical axis of the lens unit (see Hung Fig. 1, item 53); a blade movable in a direction perpendicular to the optical axis in a blade chamber defined between the cover plate and an upper surface of the walls of the base (see Hung Fig. 1, item S3); and an actuator configured to move the blade between a closing position to cover the opening and an opening position to uncover the opening (see Hung Fig. 1, items S1 and S2), wherein the blade open-close device is mounted on a surface of the module board on which the lens unit is mounted (see Hung 1, items 52, 1, and S1).
Hung does not specifically disclose that a distance from the upper surface of the walls of the base to a surface of the cover plate opposite to the base along the optical axis is one fifth or less of a total of a thickness of the module board and a height of the lens unit measured along the optical axis. 
Hung discloses a device in which the surrounding walls provide a depression into which the shutter member is placed, thereby minimizing the distance between the walls of the base to a surface of the cover plate opposite to the base along the optical axis. However, Hung does not discuss the precise dimensions of the device, so determining the relative thicknesses and distances of the components is not possible.
Prior art Huang, however, discloses a camera module with a shutter member wherein the distance between the shutter member and the cover (which corresponds to the top of the wall distance to the cover member in Hung) is small compared to the size of the lens module (see Huang Fig. 1 and paragraphs [0008]-[0011] which disclose that the distance “A” is 2mm, which is less than 1/5 the actuator to cover distance “C” of 12mm. Therefore the distance “A” is also less than 1/5 than the distance from the mounting board to the top of the lens unit, since the receiving space for the lens unit must also accommodate the actuator, and the focal length of the lens unit is disclosed as approximately 15mm.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Hung with a thin shutter member relative to the size of the lens unit in order to minimize the thickness requirement of the overall device.

 	Regarding claim 5, Hung as modified discloses an electronic device, comprising: a module board (see Hung Fig. 1, item 52): a lens unit mounted on the module board (see Hung Fig. 1, item 1); and the blade open-close device according to claim 1 (see rejection made with respect to claim 1, above).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Huang as applied to claim 1 above, and further in view of Watanabe et al. (Pub. No. US 2007/0077061 A1; hereafter Watanabe).
 	Regarding claim 2, Hung as modified discloses the blade open-close device according to claim 1, but does not disclose that the actuator includes a flat U-shaped yoke including two arms, a coil wound around one of the two arms of the yoke, a rotor magnet rotatably located between the two arms of the yoke, and a lever connected to the rotor magnet and including a connecting part connected to the blade.
	Watanabe discloses a camera module with a built-in shutter in which the blade actuator is one which includes a flat U-shaped yoke including two arms (see Watanabe Fig. 8, item 36), a coil wound around one of the two arms of the yoke (see Watanabe Fig. 8, item 35) a rotor magnet rotatably located between the two arms of the yoke (see Watanabe Fig. 8, item 42), and a lever connected to the rotor magnet and including a connecting part connected to the blade (see Watanabe Fig. 8, items 44 and 46).
	Mere substitution of one known element for another suitable for the same purpose in order to obtain a predictable result is deemed well within the purview of the ordinary workman in the art (see MPEP 2143(I)(B)). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the actuator device of Hung with another well-known shutter actuator like that shown in Watanabe as both are well-known shutter actuators suitable for incorporation in a camera module.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Huang as applied to claim 1 above, and further in view of Wang et al. (Pub. No. US 2020/0249415 A1; hereafter Wang).
 	Regarding claim 4, Hung as modified discloses the blade open-close device according to claim 3, but does not disclose that the walls of the base surround the lens unit. Hung discloses that the walls are on two sides of the lens unit, but not surrounding the lens unit.
	Prior art Wang discloses a device wherein the base walls completely surround the lens unit (see Wang Figs. 57, 60, and 61, items 5-800, 5-202 to 5-204).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide walls completely surrounding the lens device in order to provide protection for the lens unit from all sides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/18/2022